NO. 07-02-0031-CV

                                 IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                          AT AMARILLO

                                             PANEL C

                                   NOVEMBER 21, 2002
                             ______________________________

                          IN THE INTEREST OF C. C. B., A CHILD

                              ______________________________

            FROM THE 317TH DISTRICT COURT OF JEFFERSON COUNTY;

                       NO. C-176,793; HON. JACK KING, PRESIDING
                           _______________________________

Before QUINN and REAVIS, JJ., and BOYD, SJ.1

       In one issue, appellant Travis Bach (Bach) claims error on the part of the trial court

in modifying his child support obligation. In that issue, he asserts the trial court erred in

its calculation of child support in accordance with the Child Support Guidelines in Chapter

154 of the Family Code. We affirm the judgment of the trial court.

                                       Background

       The Attorney General filed a petition in 1999 to establish the parent-child

relationship of the child born to appellee Kathryn Spivey (Spivey). A hearing was held but

Bach failed to appear. An order was then entered establishing that Bach was the father

of the child and ordering him to pay $355 each month beginning June 1, 1999, and $50



       1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment. TEX. GOV’T
CODE ANN. §75.002(a)(1) (Vernon Supp. 2002).
per month for arrearage. Bach later filed a motion to modify the parent-child relationship

requesting a reduction in child support. In response, Spivey filed a counter-petition

requesting an increase in child support. After a hearing, the court increased Bach’s child

support obligation to $465.12 per month beginning October 1, 2001.

                            Calculation of Child Support

       In his sole issue, Bach challenges the trial court’s award of increased monthly child

support because he contends that the only evidence in the record does not support the

award calculated by the trial court. We overrule the argument.

       Standard of Review

         A court may modify a parent’s child support obligation upon proof that the

circumstances of the child or parent have materially and substantially changed. TEX . FAM .

CODE ANN . §156.401 (Vernon 2002). Whether to do so lies within the discretion of the trial

court, and the exercise of that discretion will not be disturbed unless clearly abused.

Rodriguez v. Rodriguez, 860 S.W.2d 414, 415 (Tex. 1993); Hatteberg v. Hatteberg, 933
S.W.2d 522, 529 (Tex. App.—Houston [1st Dist.] 1994, no writ ). A court abuses its

discretion only if it acts without reference to guiding rules and principles. Downer v.

Aquamarine Operators, Inc., 701 S.W.2d 238, 241-42 (Tex. 1985), cert. denied, 476 U.S.
1159, 106 S. Ct. 2279, 90 L. Ed. 2d 721 (1986); Tucker v. Tucker, 908 S.W.2d 530, 532

(Tex. App.—San Antonio 1995, writ denied). Conversely, no abuse occurs when probative

evidence underlies the decision. Thomas v. Thomas, 895 S.W.2d 895, 896 (Tex. App.—

Waco 1995, writ denied).




                                             2
        Next, various guidelines used in regulating the court’s discretion appear in the

Family Code. The first mandates calculation of net resources. TEX . FAM . CODE ANN .

§154.062 (Vernon 2002). “Net resources” include all wage and salary income and other

compensation for personal services, interest, dividends, royalty income, self-employment

income, net rental income, and all other income actually received. Id.§154.062(b). Should

those net resources equal or be less than $6000, then the trial court calculates the monthly

support by multiplying the monthly net resource by 20%. Id. §154.125(b). Here, however,

the parties agreed to multiply the monthly net resource by 16%.

        Application of Standard

        Needless to say, the evidence appearing of record that concerns Bach’s gross and

net monthly income was hardly uncontradicted. Nevertheless, his year 2000 tax return

indicated that he had a gross annual income approximating $45,500.2 Dividing this

number by 12 yielded a gross monthly income approximating $3790. Per applicable Texas

Attorney General tax chart, the gross sum of $3790 yielded a net monthly resource

approximating $2942. Sixteen percent of $2942 yielded a monthly child support payment

approximating $470. Here, the court ordered that Bach pay $465.12 as monthly child

support. As can be seen, the conclusion enjoys the support of probative evidence and,

consequently, does not evince an abuse of discretion.

        Accordingly, we affirm the child support order of the trial court.


        2
          In an effort to determine the monthly child support, the legislature mandated, among other things,
that the parties produce copies of income tax returns for the past two years, financial statements, and current
pay stubs. TEX. FAM. CODE ANN. §154.063(2) (Vernon 2002) (emphasis added). Given that the hearing at
bar was held in September of 2001, Bach’s year 2000 tax return was relevant evidence in assessing his
gross annual income, net monthly resources, and child support obligation.

                                                      3
                      Brian Quinn
Do not publish.          Justice




                  4